PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claims and the respondent’s Answer.
Claimant seeks $145.41 for travel expenses which he incurred as an Administrative Law Judge for the Worker’s Compensation Division, an agency of the respondent. Claimant’s travel voucher was not processed for payment in the proper fiscal year; therefore, claimant has not been paid. In its Answer, Respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the travel expenses could have been paid.
In view of the foregoing, the Court makes an award in the amount of $145.41.
Award of $145.41.